Exhibit 10.9

 

SPIN-OFF AGREEMENT

 

This SPIN-OFF AGREEMENT, dated as of February 5, 2016, (this “Agreement”), is
entered into by and among Great Plains Holdings, Inc., a Nevada corporation
(“Seller”), and Kent Campbell (“Buyer”).

 

RECITALS:

 

WHEREAS, Seller presently owns 100% of the issued and outstanding membership
interests of Ashland Holdings, LLC, a Florida limited liability company
(“Ashland”) which is engaged in the business of owning and operating a portfolio
or real estate assets;

 

WHEREAS, Seller presently owns 100% of the issued and outstanding common stock
of LiL Marc, Inc., a Utah corporation (“LiL Marc”) which is engaged in the
business of selling a plastic boys’ toilet-training device;

 

WHEREAS, Buyer presently owns 781,819 shares of Seller’s issued and outstanding
$.0001 par value common stock (“Seller’s Common Stock”);

 

WHEREAS, Seller is a party to that certain Agreement and Plan of Merger, dated
as of February 5, 2016, by and between Seller, GPH Merger Sub, Inc. and Jerrick
Ventures, Inc. (the “Merger Agreement”); and

 

WHEREAS, Buyer desires to purchase Seller’s interest in Ashland (the “Ashland
Interest”) and LiL Marc (the “LiL Marc Shares”) (the Ashland Interest and the
LiL Marc Shares are collectively referred to hereinafter as the “Interests”)
from Seller, and assume all responsibility for and pay all other debts,
obligations and liabilities of Seller existing prior to the consummation of the
Merger (as defined in the Merger Agreement), on the terms and subject to the
conditions specified in this Agreement; and

 

WHEREAS, Seller desires to sell and transfer the Assigned Assets (as defined
below) and the Assumed Liabilities (as defined below) related to the Interests
to Buyer, on the terms and subject to the conditions specified in this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the covenants, promises and
agreements herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending legally to be bound, agree as follows:

 

I. ASSIGNMENT AND ASSUMPTION OF SELLER’S ASSETS AND LIABILITIES.

 

Subject to the terms and conditions provided below:

 

1.1 Assignment and Assumption of Liabilities. Prior to the Closing (as defined
below), Seller shall transfer and assign all of the Assigned Assets and all of
the Assumed Liabilities to Ashland.

 

1.2 Sale and Purchase. Pursuant to the terms and conditions set forth herein,
Seller hereby agrees to sell, assign and deliver to Buyer at the Closing all
right, title and interest in and to the Interests, and Buyer agrees to accept
the same from Seller.

 

1.3 Assignment of Assets. Prior to the Closing, Seller shall transfer, assign
and deliver to Ashland or LiL Marc all right, title and interest in and to the
assets and rights, together with any replacements thereof and additions thereto
made between the date hereof and the Closing, as hereafter described in this
Section 1.3 (collectively, the “Assigned Assets”), including the following:

 



 - 1 - 

 

 

(a) All cash, property, real estate, equipment and other assets of Seller,
except any cash amounts raised in connection with the Merger; and

 

(b) All goodwill and intangibles associated with the businesses operated by
Ashland and LiL Marc (the “Business”).

 

1.4 Assignment and Assumption of Liabilities. Prior to the Closing, Seller shall
transfer, assign and deliver to Ashland all, the following liabilities (the
“Assumed Liabilities”):

 

(a) such liabilities, obligations and commitments of the Seller arising or
accruing during the period commencing after the Closing Date (as defined below)
under any contracts of the Seller related to Business;

 

(b) any product liability or similar claim for injury to persons or property,
regardless of when made or asserted, which arises out of or is based upon any
express or implied representation, warranty or agreement made by the Seller or
its agents, or which is imposed by operation of law or otherwise, in connection
with any sales or service performed by or on behalf of the Seller on or prior to
the Closing Date;

 

(c) any liability or obligations to any current or former employees, agents,
independent contractors or creditors of the Seller or under any plan or
arrangement with respect thereto, including, without limitation, liabilities and
obligations (A) under any life, health, accident, disability or any other
employee benefit plan, and (B) under any pension, profit sharing, stock bonus,
deferred compensation, retirement, bonus or other current or former employee
compensation or pension benefit plan or post-retirement benefit plan to which
the Seller is a party or under which the Seller has any obligation, or which is
maintained, or to which contributions have been made, by the Seller or any
predecessor or any corporation which is a controlled group or corporations of
which the Seller are a member, or any trade or business (whether or not
incorporated) under common control with the Seller, and (C) for wages, salaries,
bonuses, commissions, severance, sick pay, vacation or holiday pay, overtime or
other benefits;

 

(d) any liabilities for any tax, assessment or other governmental imposition of
any type or description, including, without limitation, any federal income or
excess profits taxes or state or federal income, sales, use, excise, ad valorem
or franchise taxes, together with any interest, assessments and penalties
thereon arising out of or attributable to the conduct of the Seller’s operations
and the Business prior to the Closing Date or the Seller’s or its shareholders’
federal income or capital gain taxes or state, or local income or franchise
taxes arising by virtue of the transactions contemplated by this Agreement or
otherwise;

 

(e) any liability (i) which arises out of or in connection with any breach or
default by the Seller occurring prior to the Closing under any of the contracts
or leases, (ii) which arises out of or in connection with any violation by the
Seller of any requirement of law prior to the Closing Date, (iii) which relates
to the Assigned Assets (including those arising under any contracts) to the
extent relating to periods prior to the Closing Date;

 

(f) any liability arising out of or in connection with litigation or other legal
proceedings, claims or investigations related to the Seller or the Business and
operations, regardless of when made or asserted, including, without limitation,
contract, tort, intellectual property, infringement or misappropriation, crime,
fraudulent conveyance, workers’ compensation, product liability or similar claim
for injury to persons or property which arises out of or is based upon any
express or implied warranty, representation or agreement of the Seller or its
employees or agents, or which is imposed by law or otherwise; and

 



 - 2 - 

 

 

(g) any liabilities, trade payables or other costs of operating the Business
prior to the Closing Date (excluding the Retained Liabilities).

 

1.5 Assignment and Assumption of Liabilities. Prior to the Closing, Seller shall
transfer and assign all of the Assigned Assets and all of the Assumed
Liabilities to Ashland or LiL Marc. The sale of the Business shall be
accomplished through a sale by Seller of the Interests of Ashland and LiL Marc
to Buyer.

 

II. TRANSFER OF ASHLAND

 

2.1 Transfer of Interests. Subject to the terms and conditions provided below,
Seller shall sell and transfer the Interests to Buyer, and Buyer shall purchase
the Interests from Seller, on the Closing Date (as defined in Section 3.1
below).

 

2.2 Purchase Price. Subject to the terms and conditions set forth in this
Agreement, the Interests shall be sold by the Seller and purchased by the Buyer
for the following consideration (the “Purchase Price”):

 

(a) Delivery to Seller for cancellation of, and cancellation of, 781,819 shares
of Seller’s Common Stock held by Buyer (the “Seller Shares”);

 

(b) The assumption of the Assumed Liabilities by the Buyer (via the assumption
thereof by Ashland); and

 

(c) The assumption of the Retained Liabilities by the Seller.

 

III. CLOSING.

 

3.1 Closing. The closing of the transactions contemplated in this Agreement (the
“Closing”) shall take place on February 5, 2016 (the “Closing Date”) subject to
the satisfaction of all conditions precedent described in Sections VIII and IX
hereof.

 

3.2 Procedure at the Closing. At the Closing, the parties agree to take the
following steps in the order listed below (provided, however, that upon their
completion all of these steps shall be deemed to have occurred simultaneously):

 

(a) At the Closing, Seller shall deliver to Buyer (A) appropriate bills of sale
and other assignment documentation reasonably satisfactory to Buyer transferring
Seller’s right, title and interest in the Interests, and (B) such other
documents as may be required under applicable law or reasonably requested by
Buyer to transfer ownership of the Interests to Buyer; and

 

(b) At the Closing, Buyer shall deliver to Seller (A) the one or more applicable
stock certificates evidencing the Seller Shares, duly endorsed in blank or
accompanied by stock powers duly executed with signature guaranteed in blank, or
other instruments of transfer in form and substance reasonably satisfactory to
Buyer, (B) any documentary evidence of the due recordation in the Company’s
share register of Buyer’s full and unrestricted title to the Seller Shares, and
(C) such other documents as may be required under applicable law or reasonably
requested by Seller to terminate Buyer’s ownership interest in the Seller
Shares.

 



 - 3 - 

 

 

IV. BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Buyer hereby represents and warrants to Seller that:

 

4.1 Capacity and Enforceability. Buyer has the legal capacity to execute and
deliver this Agreement and the documents to be executed and delivered by Buyer
at the Closing pursuant to the transactions contemplated hereby. This Agreement
and all such documents relating to the transactions contemplated hereunder
constitute valid and binding agreements of Buyer, enforceable in accordance with
their respective terms.

 

4.2 Compliance. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby by Buyer will result in the
breach of any term or provision of, or constitute a default under, or violate
any agreement, indenture, instrument, order, law or regulation to which Buyer is
a party, or by which Buyer is bound.

 

4.3 Liabilities. Following the Closing, Seller will, except as to the Retained
Liabilities which the parties acknowledge shall be retained by Seller and paid
at Closing, have no other liability for any debts, liabilities or obligations of
Seller, the Business, the Interests or the business or activities of Seller
prior to the Closing, and there are no outstanding guaranties, performance or
payment bonds, letters of credit or other contingent contractual obligations
that have been undertaken by Seller directly or indirectly in relation to the
business of Seller prior to the Closing, and that may survive the Closing.

 

V. SELLER’S REPRESENTATIONS AND WARRANTIES.

 

Seller hereby represents and warrants to Buyer that:

 

5.1 Organization and Good Standing. Seller is a corporation duly incorporated,
validly existing, and in good standing under the laws of the State of Nevada.

 

5.2 Authority and Enforceability. The execution and delivery of this Agreement
and the documents to be executed and delivered at the Closing pursuant to the
transactions contemplated hereby, and performance in accordance with the terms
hereof and thereof, have been duly authorized by Seller and all such documents
constitute valid and binding agreements of Seller enforceable in accordance with
their terms.

 

VI. OBLIGATIONS OF BUYER PENDING CLOSING.

 

Buyer covenants and agrees that between the date hereof and the Closing:

 

6.1 Not Impair Performance. Buyer shall not take any action that would cause the
conditions upon the obligations of the parties hereto to effect the transactions
contemplated hereby not to be fulfilled, including, without limitation, taking
or causing to be taken, any action that would cause the representations and
warranties made by any party herein not to be true, correct and accurate as of
the Closing.

 

6.2 Assist Performance. Buyer shall exercise its reasonable best efforts to
cause to be fulfilled those conditions precedent to Seller’s obligations to
consummate the transactions contemplated hereby which are dependent upon actions
of Buyer and to make and/or obtain any necessary filings and consents in order
to consummate the transactions contemplated by this Agreement.

 



 - 4 - 

 

 

VII. OBLIGATIONS OF SELLER PENDING CLOSING.

 

Seller covenants and agrees that between the date hereof and the Closing:

 

7.1 Business as Usual. Seller shall operate in accordance with past practices,
and shall use best efforts to preserve its goodwill and the goodwill of its
employees, customers and others having business dealings with it. Without
limiting the generality of the foregoing, from the date of this Agreement until
the Closing Date, Seller shall (a) make all normal and customary repairs to its
equipment, assets and facilities, (b) keep in force all insurance, (c) preserve
in full force and effect all material franchises, licenses, contracts and real
property interests and comply in all material respects with all laws and
regulations, (d) collect all accounts receivable and pay all trade creditors in
the ordinary course of business at intervals historically experienced, and (e)
preserve and maintain its assets in their current operating condition and
repair, ordinary wear and tear excepted. From the date of this Agreement until
the Closing Date, Seller shall not (i) amend, terminate or surrender any
material franchise, license, contract or real property interest, or (ii) sell or
dispose of any of its assets except in the ordinary course of business. Seller
shall not take or omit to take any action that results in Buyer incurring any
liability or obligation prior to or in connection with the Closing.

 

7.2 Not Impair Performance. Seller shall not take any intentional action that
would cause the conditions upon the obligations of the parties hereto to effect
the transactions contemplated hereby not to be fulfilled, including taking or
causing to be taken any action which would cause the representations and
warranties made by any party herein not to be materially true, correct and
accurate as of the Closing, or in any way impairing the ability of Buyer to
satisfy his obligations as provided in Article VI.

 

7.3 Assist Performance. Seller shall exercise its reasonable best efforts to
cause to be fulfilled those conditions precedent to Buyer’ obligations to
consummate the transactions contemplated hereby which are dependent upon the
actions of Seller and to work with Buyer to make and/or obtain any necessary
filings and consents. Seller shall comply with its obligations under this
Agreement.

 

VIII. SELLER’S CONDITIONS PRECEDENT TO CLOSING.

 

The obligations of Seller to close the transactions contemplated by this
Agreement are subject to the satisfaction at or prior to the Closing of each of
the following conditions precedent:

 

8.1 Representations and Warranties; Performance. All representations and
warranties of Buyer contained in this Agreement shall have been true and
correct, in all material respects, when made and shall be true and correct, in
all material respects, at and as of the Closing, with the same effect as though
such representations and warranties were made at and as of the Closing. Buyer
shall have performed and complied with all covenants and agreements and
satisfied all conditions, in all material respects, required by this Agreement
to be performed or complied with or satisfied by Buyer at or prior to the
Closing.

 

8.2 Additional Documents. Buyer shall deliver or cause to be delivered such
additional documents as may be necessary in connection with the consummation of
the transactions contemplated by this Agreement and the performance of their
obligations hereunder.

 

8.3 Discharge of Liens. The Buyer shall have delivered to the Seller evidence in
form and substance satisfactory to the Seller that any liens upon Seller’s
assets have been discharged in full.

 

8.4 Receipt of Necessary Consents. All consents to assignment of the any
contracts related to the Business, with such amendments to such contracts as the
Seller deems appropriate, where required shall have been obtained and confirmed
by written evidence reasonably satisfactory to the Seller to ensure that Seller
is not liable for any amounts related to such contracts.

 

8.5 No Adverse Action. There shall not be pending or threatened any action
before any court or other governmental authority against the Seller. The
Business shall not have been materially affected by any event or circumstance
after the date of this Agreement.

 

8.6 Merger. The Merger shall be closing contemporaneously with the Closing
hereunder.

 



 - 5 - 

 

 

IX. BUYER’S CONDITIONS PRECEDENT TO CLOSING.

 

The obligation of Buyer to close the transactions contemplated by this Agreement
is subject to the satisfaction at or prior to the Closing of each of the
following conditions precedent (any and all of which may be waived by Buyer in
writing):

 

9.1 Representations and Warranties; Performance. All representations and
warranties of Seller contained in this Agreement shall have been true and
correct, in all material respects, when made and shall be true and correct, in
all material respects, at and as of the Closing with the same effect as though
such representations and warranties were made at and as of the Closing. Seller
shall have performed and complied with all covenants and agreements and
satisfied all conditions, in all material respects, required by this Agreement
to be performed or complied with or satisfied by them at or prior to the
Closing.

 

9.2 Merger. The Merger shall be closing contemporaneously with the Closing
hereunder.

 

X. OTHER AGREEMENTS.

 

10.1 Expenses. Each party hereto shall bear its expenses separately incurred in
connection with this Agreement and with the performance of its obligations
hereunder.

 

10.2 Confidentiality. Buyer shall not make any public announcements concerning
this transaction without the prior written agreement of Seller, other than as
may be required by applicable law or judicial process. If for any reason the
transactions contemplated hereby are not consummated, then Buyer shall return
any information received by Buyer from Seller, and Buyer shall cause all
confidential information obtained by Buyer concerning Seller and its business to
be treated as such.

 

10.3 Brokers’ Fees. In connection with the transaction specifically contemplated
by this Agreement, no party to this Agreement has employed the services of a
broker and each agrees to indemnify the other against all claims of any third
parties for fees and commissions of any brokers claiming a fee or commission
related to the transactions contemplated hereby.

 

10.4 Access to Information Post-Closing, Cooperation.

 

(a) Following the Closing, Buyer shall afford to Seller and its authorized
accountants, counsel and other designated representatives, reasonable access
(and including using reasonable efforts to give access to persons or firms
possessing information) and duplicating rights during normal business hours to
allow records, books, contracts, instruments, computer data and other data and
information (collectively, “Information”) within the possession or control of
Buyer relating to the Business insofar as such access is reasonably required by
Seller. Information may be requested under this Section 10.4(a) for, without
limitation, audit, accounting, claims, litigation and tax purposes, as well as
for purposes of fulfilling disclosure and reporting obligations and performing
this Agreement and the transactions contemplated hereby. No files, books or
records regarding the Business existing at the Closing Date shall be destroyed
by Buyer after Closing but prior to the expiration of any period during which
such files, books or records are required to be maintained and preserved by
applicable law without giving Seller at least 30 days’ prior written notice,
during which time Seller shall have the right to examine and to remove any such
files, books and records prior to their destruction.

 



 - 6 - 

 

 

(b) Following the Closing, Seller shall afford to Buyer and its authorized
accountants, counsel and other designated representatives reasonable access
(including using reasonable efforts to give access to persons or firms
possessing information) and duplicating rights during normal business hours to
Information within Seller’s possession or control relating to the Business
insofar as such access is reasonably required by Buyer. Information may be
requested under this Section 10.4(b) for, without limitation, audit, accounting,
claims, litigation and tax purposes as well as for purposes of fulfilling
disclosure and reporting obligations and for performing this Agreement and the
transactions contemplated hereby. No files, books or records of the Business
existing at the Closing Date shall be destroyed by Seller after Closing but
prior to the expiration of any period during which such files, books or records
are required to be maintained and preserved by applicable law without giving
Buyer at least 30 days’ prior written notice, during which time Buyer shall have
the right to examine and to remove any such files, books and records prior to
their destruction.

 

(c) At all times following the Closing, Seller and Buyer shall use their
reasonable efforts to make available to the other upon written request, the
current and former officers, directors, employees and agents of Seller for any
of the purposes set forth in Section 10.4(a) or (b) above or as witnesses to the
extent that such persons may reasonably be required in connection with any
legal, administrative or other proceedings in which Seller or Buyer may from
time to be involved.

 

(d) The party to whom any Information or witnesses are provided under this
Section 10.4 shall reimburse the provider thereof for all out-of-pocket expenses
actually and reasonably incurred in providing such Information or witnesses.

 

(e) Seller, Buyer and their respective employees and agents shall each hold in
strict confidence all Information concerning the other party in their possession
or furnished by the other or the other’s representative pursuant to this
Agreement with the same degree of care as such party utilizes as to such party’s
own confidential information (except to the extent that such Information is (i)
in the public domain through no fault of such party or (ii) later lawfully
acquired from any other source by such party), and each party shall not release
or disclose such Information to any other person, except such party’s auditors,
attorneys, financial advisors, bankers, other consultants and advisors or
persons to whom such party has a valid obligation to disclose such Information,
unless compelled to disclose such Information by judicial or administrative
process or, as advised by its counsel, by other requirements of law.

 

(f) Seller and Buyer shall each use their best efforts to forward promptly to
the other party all notices, claims, correspondence and other materials which
are received and determined to pertain to the other party.

 

XI. TERMINATION.

 

11.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned, but not later than the Closing Date:

 

(a) by mutual written agreement of the Buyer and the Seller;

 

(b) by the Buyer, in its sole discretion, if any of the representations or
warranties of the Seller contained herein are not in all material respects true,
accurate and complete or if the Seller materially breaches or fails to
substantially comply with any covenant or agreement contained herein and the
Seller fails to cure such breach within 10 days of prior written notice;

 

(c) by the Seller, in its sole discretion, if any of the representations or
warranties of the Buyer contained herein are not in all material respects true,
accurate and complete or if the Buyer materially breaches or fails to
substantially comply with any covenant or agreement contained herein and the
Buyer fails to cure within 10 days of prior written notice; or

 

(d) by either party upon written notice to the other in the event that the
Closing has not occurred by February 29, 2016, for any reason other than the
failure of the party seeking to terminate this Agreement to perform its
obligations hereunder or a breach of a representation or warranty by such party
herein.

 



 - 7 - 

 

 

11.2 Effect of Termination. To effectuate the termination of this Agreement
pursuant to Section 11.1, written notice thereof shall promptly be delivered to
the other party hereto and this Agreement shall terminate and the transactions
contemplated hereby shall be abandoned without further action by the other party
hereto. Notwithstanding such termination, each party shall have the right to
seek damages with respect to such termination, and shall not be precluded by the
exercise of such termination right from pursuing, subject to the terms of this
Agreement and applicable law, any cause of action or other claim it may then or
at any time thereafter have against the other party in respect of any material
breach or default by the other party hereunder.

 

XII. INDEMNIFICATION.

 

12.1 Indemnification by Buyer. Buyer covenants and agrees to indemnify, defend,
protect and hold harmless Seller, and its respective officers, directors,
employees, stockholders, agents, representatives and Affiliates (each a “Seller
Indemnified Party”, and, collectively, the “Seller Indemnified Parties”) at all
times from and after the date of this Agreement, from and against all losses,
liabilities, damages, claims, actions, suits, proceedings, demands, assessments,
adjustments, costs and expenses (including specifically, but without limitation,
reasonable attorneys’ fees and expenses of investigation), whether or not
involving a third party claim and regardless of any negligence of any Seller
Indemnified Party (any, a “Loss” and as to two or more, collectively, “Losses”),
incurred by any Seller Indemnified Party as a result of or arising from (i) any
breach of the representations and warranties of such Buyer set forth herein or
in certificates delivered in connection herewith, (ii) any breach or
nonfulfillment of any covenant or agreement (including any other agreement of
Buyer to indemnify set forth in this Agreement) on the part of such Buyer under
this Agreement, (iii) any Assigned Asset or Assigned Liability or any other
debt, liability or obligation relating to the Business, (iv) the conduct and
operations, whether before or after Closing, of the business of Seller
pertaining to the Assigned Assets and Assumed Liabilities, (v) claims asserted
(including claims for payment of taxes), whether before or after Closing,
pertaining to the Assigned Assets and Assumed Liabilities or to the Business
prior to the Closing, or (vi) any federal or state income tax payable by Seller
attributable to the transactions contemplated by this Agreement or to the
business of Seller prior to the Closing. For the purposes of this Agreement, an
“Affiliate” is a person or entity that directly, or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with, another specified person or entity.

 

12.2 Third Party Claims.

 

(a) Defense. If any claim or liability (a “Third-Party Claim”) should be
assessed against any of the Seller Indemnified Parties (the “Indemnitees”) by a
third party after the Closing for which Buyer has an indemnification obligation
under the terms of Section 12.1, then the Indemnitee shall notify Buyer (the
“Indemnitor”) within 10 days after the Third-Party Claim is asserted by a third
party (said notification being referred to as a “Claim Notice”) and give the
Indemnitor a reasonable opportunity to take part in any examination of the books
and records of the Indemnitee relating to such Third-Party Claim and to assume
the defense of such Third-Party Claim and, in connection therewith, to conduct
any proceedings or negotiations relating thereto and necessary or appropriate to
defend the Indemnitee and/or settle the Third-Party Claim. The expenses
(including reasonable attorneys’ fees) of all negotiations, proceedings,
contests, lawsuits or settlements with respect to any Third-Party Claim shall be
borne by the Indemnitor. If the indemnitor agrees to assume the defense of any
Third-Party Claim in writing within 5 days after the Claim Notice of such
Third-Party Claim has been delivered, through counsel reasonably satisfactory to
Indemnitee, then the Indemnitor shall be entitled to control the conduct of such
defense, and any decision to settle such Third-Party Claim, and shall be
responsible for any expenses of the Indemnitee in connection with the defense of
such Third-Party Claim so long as the Indemnitor continues such defense until
the final resolution of such Third-Party Claim. The Indemnitor shall be
responsible for paying all settlements made or judgments entered with respect to
any Third-Party Claim the defense of which has been assumed by the Indemnitor.
Except as provided in subsection (b) below, both the Indemnitor and the
Indemnitee must approve any settlement of a Third-Party Claim. A failure by the
Indemnitee to timely give the Claim Notice shall not excuse Indemnitor from any
indemnification liability except only to the extent that the Indemnitor is
materially and adversely prejudiced by such failure.

 



 - 8 - 

 

 

(b) Failure to Defend. If the Indemnitor shall not agree to assume the defense
of any Third-Party Claim in writing within 5 days after the Claim Notice of such
Third Party Claim has been delivered, or shall fail to continue such defense
until the final resolution of such Third-Party Claim, then the Indemnitee may
defend against such Third Party Claim in such manner as it may deem appropriate
and the Indemnitee may settle such Third-Party Claim, in its sole discretion, on
such terms as it may deem appropriate; provided, always, that in such event, the
Indemnitor shall (i) promptly reimburse the Indemnitee for the amount of all
settlement payments and expenses, legal and otherwise, incurred by the
Indemnitee in connection with the defense or settlement of such Third-Party
Claim, or (ii) shall pay, in advance of any settlement or proceedings and in
installments as reasonably agreed to by the parties, such sums and expenses
reasonably expected to be incurred in connection with the defense of the
Third-Party Claim and any settlement thereof. If no settlement of such
Third-Party Claim is made, then the Indemnitor shall satisfy any judgment
rendered with respect to such Third-Party Claim before the Indemnitee is
required to do so, and pay all expenses, legal or otherwise, incurred by the
Indemnitee in the defense against such Third-Party Claim.

 

12.3 Non-Third-Party Claims. Upon discovery of any claim for which Buyer has an
indemnification obligation under the terms of Section 12.1 which does not
involve a claim by a third party against the Indemnitee, the Indemnitee shall
give prompt notice to Buyer of such claim and, in any case, shall give Buyer
such notice within 30 days of such discovery. A failure by Indemnitee to timely
give the foregoing notice to Buyer shall not excuse Buyer from any
indemnification liability except to the extent that Buyer is materially and
adversely prejudiced by such failure.

 

12.4 Survival. Except as otherwise provided in this Section 12.4, all
representations and warranties made by Buyer and Seller in connection with this
Agreement shall survive the Closing. Anything in this Agreement to the contrary
notwithstanding, the liability of all Indemnitors under this Article XII shall
terminate on the third (3rd) anniversary of the Closing Date, except with
respect to (a) liability for any item as to which, prior to the third (3rd)
anniversary of the Closing Date, any Indemnitee shall have asserted a Claim in
writing, which Claim shall identify its basis with reasonable specificity, in
which case the liability for such Claim shall continue until it shall have been
finally settled, decided or adjudicated, (b) liability of any party for Losses
for which such party has an indemnification obligation, incurred as a result of
such party’s material breach of any covenant or agreement to be performed by
such party after the Closing, (c) liability of Buyer for Losses incurred by a
Seller Indemnified Party due to material breaches of its representations and
warranties in Article IV of this Agreement, and (d) liability of Buyer for
Losses arising out of Third-Party Claims for which Buyer has an indemnification
obligation, which liability shall survive until the statute of limitation
applicable to any third party’s right to assert a Third-Party Claim bars
assertion of such claim.

 

XIII. MISCELLANEOUS.

 

13.1 Notices. All notices and communications required or permitted hereunder
shall be in writing and deemed given when received by means of the United States
mail, addressed to the party to be notified, postage prepaid and registered or
certified with return receipt requested, or personal delivery, or overnight
courier, as follows:

 

If to Seller, addressed to:

 

Great Plains Holdings, Inc.

4060 NE 95th Rd

Wildwood, FL 34785

Attention: Kent Campbell

 



 - 9 - 

 

 

If to Buyer, addressed to:

 

Kent Campbell

4060 NE 95th Rd

Wildwood, FL 34785

 

with a copy to (which shall not constitute notice):

 

______________________

______________________

______________________

Attention: ______________________

Telecopy: ______________________

 

or to such other address as any party hereto shall specify pursuant to this
Section 13.1 from time to time.

 

13.2 Exercise of Rights and Remedies. Except as otherwise provided herein, no
delay of or omission in the exercise of any right, power or remedy accruing to
any party as a result of any breach or default by any other party under this
Agreement shall impair any such right, power or remedy, nor shall it be
construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver.

 

13.3 Time. Time is of the essence with respect to this Agreement.

 

13.4 Reformation and Severability. In case any provision of this Agreement shall
be invalid, illegal or unenforceable, it shall, to the extent possible, be
modified in such manner as to be valid, legal and enforceable but so as to most
nearly retain the intent of the parties, and if such modification is not
possible, such provision shall be severed from this Agreement, and in either
case the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby.

 

13.5 Further Acts and Assurances. From and after the Closing, Seller and Buyer
agree that each will act in a manner supporting compliance, including compliance
by its Affiliates, with all of its obligations under this Agreement and, from
time to time, shall, at the request of another party hereto, and without further
consideration, cause the execution and delivery of such other instruments of
conveyance, transfer, assignment or assumption and take such other action or
execute such other documents as such party may reasonably request in order more
effectively to convey, transfer to and vest in Buyer, possession of, all
Assigned Assets and Assumed Liabilities, and to convey, transfer to and vest in
Seller or otherwise terminate, all right, title and interest of Buyer in the
Seller’s Shares, and, in the case of any contracts and rights regarding the
Business that cannot be effectively transferred without the consent or approval
of another person that is unobtainable, to use its best reasonable efforts to
ensure that Buyer receives the benefits thereof to the maximum extent
permissible in accordance with applicable law or other applicable restrictions,
and shall perform such other acts which may be reasonably necessary to
effectuate the purposes of this Agreement.

 

13.6 Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties relating to the subject matter contained herein.
This Agreement cannot be amended, except by a writing signed by each party, and
cannot be terminated orally or by course of conduct. No provision hereof can be
waived, except by a writing signed by the party against whom such waiver is to
be enforced, and any such waiver shall apply only in the particular instance in
which such waiver shall have been given.

 



 - 10 - 

 

 

13.8 Assignment. No party may assign his, her or its rights or obligations
hereunder, in whole or in part, without the prior written consent of the other
parties, provided that Buyer may assign his rights to receive the Interests to
an entity controlled by Buyer.

 

13.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without giving effect to
principles of conflicts or choice of laws thereof.

 

13.10 Counterparts. This Agreement may be executed in one or more counterparts,
with the same effect as if all parties had signed the same document. Each such
counterpart shall be an original, but all such counterparts taken together shall
constitute a single agreement. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page was an original thereof.

 

13.11 Section Headings and Gender. The section headings used herein are inserted
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. All personal pronouns used in this Agreement
shall include the other genders, whether used in the masculine, feminine or
neuter and the singular shall include the plural, and vice versa, whenever and
as often as may be appropriate.

 

13.12 Submission to Jurisdiction; Process Agent; No Jury Trial.

 

(a) Each party to the Agreement hereby submits to the jurisdiction of any state
or federal court sitting in Clark County, Nevada, in any action arising out of
or relating to this Agreement, and agrees that all claims in respect of the
action may be heard and determined in any such court. Each party to the
Agreement also agrees not to bring any action arising out of or relating to this
Agreement in any other court. Each party to the Agreement agrees that a final
judgment in any action so brought will be conclusive and may be enforced by
action on the judgment or in any other manner provided at law or in equity. Each
party to the Agreement waives any defense of inconvenient forum to the
maintenance of any action so brought and waives any bond, surety or other
security that might be required of any other party with respect thereto.

 

(b) EACH PARTY TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RIGHTS TO JURY TRIAL
OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER
AGREEMENTS RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY DEALINGS
AMONG THEM RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. The scope of this
waiver is intended to be all encompassing of any and all actions that may be
filed in any court and that relate to the subject matter of the transactions,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims. Each party to the Agreement hereby acknowledges
that this waiver is a material inducement to enter into a business relationship
and that they will continue to rely on the waiver in their related future
dealings. Each party to the Agreement further represents and warrants that it
has reviewed this waiver with its legal counsel, and that each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THIS WANER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED ORALLY OR IN WRITING, AND THE
WAIVER WILL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING HERETO. In the
event of commencement of any action, this Agreement may be filed as a written
consent to trial by a court.

 



 - 11 - 

 

 

13.13 Construction. The patties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party because of the authorship of any provision of
this Agreement. Any reference to any federal, state, local or foreign law will
be deemed also to refer to law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. The words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation.” The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
that party has not breached will not detract from or mitigate the fact that such
patty is in breach of the first representation, warranty or covenant.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[Remainder of page intentionally left blank. Signatures appear on following
page.]

 



 - 12 - 

 

 

SELLER:   BUYER:        

Great Plains Holdings, Inc.

  /s/ Kent Campbell       Kent Campbell         By: /s/ Kent Campbell     Name:
Kent Campbell     Title: Chief Executive Officer    



 

[Signature page to Spin-Off Agreement]

 

 

- 13 -

 

